Exhibit 10.62
Confidential Treatment Requested by
Applied Materials, Inc.
SETTLEMENT AGREEMENT
     This Settlement Agreement (the “Agreement”) is made and entered into as of
November 1, 2010 (“Effective Date”) by and between Samsung Electronics Co.,
Ltd., a corporation organized under the laws of Korea (“Samsung”) and Applied
Materials, Inc., a Delaware corporation (“Applied”). Samsung and Applied are
hereinafter also referred to, collectively, as the “Parties” and individually as
a “Party.”
     WHEREAS, Samsung has raised a number of concerns and claims relating to the
alleged acquisition, misappropriation, use, and disclosure of Samsung
confidential semiconductor information relating to the facts and circumstances
alleged or asserted in the Pending Proceedings;
     WHEREAS, the Parties desire to eliminate the risks associated with possible
future litigation and to compromise, settle, and release all known and unknown
civil claims between them relating to the alleged facts and circumstances of the
Pending Proceedings as of the Effective Date, but excluding the claims for
criminal proceedings against the individual defendants such as claims in the
Pending Proceedings; and to otherwise agree as set forth in, and pursuant to the
terms and conditions of, this Agreement;
     WHEREAS, the terms of this Agreement shall be separate from and not affect
the terms of any existing or future purchasing agreements between the Parties as
set forth in Section 6.1; and
     WHEREAS, the terms of this Agreement shall be separate from and not affect
criminal proceedings against the individual defendants including but not limited
to the current criminal proceedings against the individual defendants charged in
the Pending Proceedings, and the status and outcome of the Pending Proceedings
shall not affect the performance obligations hereunder, and the effectiveness
and enforceability of this Agreement, as set forth in Section 3.6.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements,
releases, immunities, and other rights and obligations set forth herein, the
Parties hereby agree to settle all issues and claims as described below under
the following terms and conditions:
ARTICLE I
Definitions
In addition to the terms defined in other parts of this Agreement, the following
terms used herein with initial capital letters shall have the respective
meanings specified in this Article I.
     1.1 Affiliate. The term “Affiliate” means an entity (1) that is a Parent or
Subsidiary of a Party, or (2) that Controls, is Controlled by, or is under
common Control of a Party, but only so long as such Control exists.

 



--------------------------------------------------------------------------------



 



     1.2 Applied Release Persons. The term “Applied Release Persons” means and
includes Applied, Applied’s Subsidiaries (including but not limited to AMK),
Affiliates, divisions, business units, predecessors, successors and assigns, and
each of their past, present or future officers, directors, employees,
representatives, agents, principals, partners, insurers, accountants, attorneys,
beneficiaries and stockholders.
     1.3 Company Transaction. The term “Company Transaction” means, with respect
to Applied or Samsung, (a) any acquisition by a third Person not an Affiliate of
such Party, of all or substantially all of the assets (including the exclusive
license of all or substantially all of the intellectual property) of Applied or
Samsung, as applicable, (b) any merger, consolidation, amalgamation or other
corporate reorganization or business transaction (or series of transactions)
(including the transfer of outstanding shares of such Party, as applicable) as a
result of which a third Person not an Affiliate of such Party acquires, directly
or indirectly, at least a majority of the outstanding voting power of Applied or
Samsung, as applicable.
     1.4 Control. The term “Control” (including “Controlled” and other forms) of
an entity means (1) either (A) beneficial ownership (whether direct, or indirect
through Controlled entities or other means) of more than fifty percent (50%) of
the outstanding voting securities of that entity or (B) in the case of an entity
that has no outstanding voting securities, having the right (directly or
indirectly) to more than fifty percent (50%) of the profits of the entity, or
having the right (directly or indirectly) in the event of dissolution to more
than fifty percent (50%) of the assets of the entity; or (2) having the
contractual power (directly or indirectly) presently to designate more than
fifty percent (50%) of the directors of a corporation, or in the case of
unincorporated entities, of individuals exercising similar functions. (By way of
example only, a company has indirect Control of a Subsidiary of its Subsidiary).
     1.5 Fiscal Year. The term “Fiscal Year” means Applied Materials’ fiscal
year which ends on the last Sunday of October of each calendar year. For the
purposes of this Agreement, Fiscal Year 2011 shall start on the Effective Date
and end on the last Sunday of October 2011.
     1.6 Parent. The term “Parent” means any entity which Controls a Party, but
such entity shall be deemed to be a Parent only so long as such Control exists.
     1.7 Pending Proceedings. The term “Pending Proceedings” means Case Nos.
2010 GoHap43 and 2010 GoHap44, pending in the Seoul Eastern District Court,
Korea.
     1.8 Person. The term “Person” means any person or entity, whether an
individual, corporation, partnership, limited partnership, limited liability
company, trust, foundation, unincorporated organization, business association,
firm, joint venture, or other legal entity.
     1.9 Samsung Release Persons. The term “Samsung Release Persons” means and
includes Samsung, Samsung’s Subsidiaries (including but not limited to Samsung
Semiconductor, Inc. and Samsung Electronics America, Inc.), Affiliates,
divisions, business units, predecessors, successors and assigns, and each of
their past, present or future officers, directors, employees, representatives,
agents, principals, partners, insurers, accountants, attorneys, beneficiaries
and stockholders.

2



--------------------------------------------------------------------------------



 



     1.10 Subsidiary. The term “Subsidiary” means any entity Controlled by a
Party, but such entity shall be deemed to be a Subsidiary only so long as such
Control exists.
ARTICLE II
Commercial Terms
As an integral part of the overall consideration received and exchanged by the
Parties under this Agreement, the Parties agree to the following special
incentive terms to be applied to future purchases of Applied semiconductor
products and services by Samsung and its Affiliates:
     2.1 Application of Pricing Incentives. The pricing incentives in this
Agreement shall be offered for semiconductor products and services of Applied
and its Affiliates purchased by Samsung and its Affiliates during a term of
approximately three years (the “Term”) beginning on the Effective Date, and
ending on the last day of Applied’s Fiscal Year 2013, October 27, 2013, except
as otherwise explicitly set forth in this Agreement.
     2.2 Cash Rebate / Discount — Volume-Based ***. Samsung will receive a cash
rebate *** (excluding ***) during each Fiscal Year of the Term in such amounts
and on such terms as are set forth in Exhibit A, Cash Rebate / Discount —
Volume-Based ***, attached hereto.
     2.3 Application Penetrations.
          (a) In addition to those applications already agreed upon by the
Parties, the Parties will agree on a list of “Agreed Applications” for
penetration during the Term, which comprise Applied applications that have not
been previously qualified for production at Samsung.
          (b) For each Agreed Application, Samsung may request and Applied shall
deliver an initial system to be evaluated by Samsung under an evaluation
agreement to be agreed upon between the Parties ***. In the event that Samsung
qualifies an Agreed Application for production ***, and Applied receives payment
from Samsung or its Affiliates *** for the same type of Agreed Application, then
Samsung may issue a purchase order and Applied shall deliver *** for that Agreed
Application ***. Samsung may issue purchase orders with this procedure *** under
this Application Penetration program during the Term. *** If Samsung has not
issued purchase orders *** for application penetrations during the Term, then
Applied agrees to permit Samsung, for a reasonable period of time after the
Term, to issue purchase orders *** for application penetrations in accordance
with the terms and procedure set forth in this Section 2.3.
     2.4 Joint Developments.
          (a) Applied will provide Samsung with *** “JDA Special Systems” ***
during the Term. The JDA Special Systems must be configured for mutually agreed
upon applications that ***.

3

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



          (b) Prior to and as a condition of the delivery by Applied of a JDA
Special System, Applied and Samsung will execute a joint development, beta
evaluation, demonstration or other appropriate agreement. Some of the work
pursuant to the appropriate agreement *** or the ***. If the Parties fail to
agree to the terms of a joint development, beta evaluation or other appropriate
agreement for a JDA Special System, such agreement shall be on terms similar to
those previously entered into by the Parties with respect to comparable
application and product release stages.
          (c) At or prior to the close of the joint development, evaluation or
demonstration period for a JDA Special System, if Samsung ***, then Applied will
transfer title to and complete ownership of the JDA Special System to Samsung
***. In all other respects, the rights and obligations of the Parties with
respect to JDA Special Systems shall be as set forth in the applicable joint
development, beta evaluation, demonstration or other agreement. For any given
application, Samsung may qualify for the incentive described within either
Section 2.3 or Section 2.4, but not both. If Samsung has not entered into
appropriate agreements with respect to *** JDA Special Systems during the Term,
then Applied agrees to permit Samsung to enter into appropriate agreements for
*** JDA Special Systems in accordance with the terms and procedure set forth in
this Section 2.4 after the Term.
     2.5 Samsung Engineering Support.
          (a) ***. During the Term, Samsung or its Affiliates shall ***, all of
which are *** after the Effective Date. *** is attributable to a difficulty with
the system for which Applied is responsible, and in such event, Samsung shall
notify Applied of ***.
          (b) ***. Applied will provide Samsung and its Affiliates with *** in
credit, during the Term, to be used toward the purchase of *** upgrades of
systems shipped after the Effective Date. The credit shall be consumed at an
amount mutually agreed upon by the Parties applicable to the *** upgrades or as
otherwise identified by Applied in writing corresponding to *** upgrades
performed by Applied. If Samsung has not used *** in credit for *** and upgrades
of systems during the Term, then Applied agrees to permit Samsung to obtain ***
upgrades of systems with *** in accordance with the terms and procedure set
forth in this Section 2.5 (b) after the Term.
          (c) *** Parts. Applied will provide Samsung and its Affiliates with
*** in credit, during the Term, to be used toward the purchase of *** parts for
systems shipped after the Effective Date. The credit shall be consumed during
the Term at an amount mutually agreed upon by the Parties applicable to the ***
parts or as otherwise identified by Applied in writing corresponding to ***
parts shipped by Applied. If Samsung has not used *** in credit toward the
purchase of *** parts for systems during the Term, then Applied agrees to permit
Samsung to obtain *** parts for systems with *** in accordance with the terms
and procedure set forth in this section 2.5 (c) after the Term.
     2.6 Energy Cost Reduction Systems. During the Term, Samsung or its
Affiliates may issue purchase orders for *** for a price of ***.

4

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



     2.7 Software. At Samsung’s request during the Term, Applied will provide
Samsung with ***, pursuant to the terms and conditions of the existing Software
License Agreement No. *** between Samsung and Applied, for the *** software, for
which Applied has not yet received purchase orders from Samsung or its
Affiliates as of the Effective Date.
     2.8 General Terms. For products subject to this Agreement, the terms of
this Agreement control and supersede all other agreements. If this Agreement
does not establish general terms and conditions for the purchase of Applied
semiconductor products and services, then the provisions of the *** (the
“General Terms”), shall apply to purchases by Samsung or its Affiliates.
ARTICLE III
Subject to the execution and delivery of the *** Letter attached as Exhibit B,
and *** Letter attached as Exhibit C, and as an integral part of the overall
consideration received and exchanged by the Parties under the Agreement and
their rights and obligations hereunder, including the ***, the Parties further
agree as follows:
Releases
     3.1 Release by Applied. Applied, on behalf of itself and the Applied
Release Persons, hereby irrevocably releases, acquits, and forever discharges
the Samsung Release Persons from any and all manner of actions, demands, claims,
causes of action, suits, appeals, damages, demands, debts, liabilities, losses,
accounts, costs and expenses of any nature whatsoever, asserted or unasserted,
known or unknown, fixed or contingent, accrued or unaccrued, liquidated or
otherwise, and whether based on contract, tort, fraud, or any other legal or
equitable theory under the law, whether common, constitutional, statutory,
international, or of any jurisdiction, foreign or domestic (collectively
“Claims”) by reason of any and all matters from the beginning of time to the
Effective Date, arising directly or indirectly, or in whole or in part, from any
activities, action or conduct by any Samsung Release Persons, relating to the
facts and circumstances alleged or asserted in the Pending Proceedings.
     3.2 Release by Samsung. Samsung, on behalf of itself and the Samsung
Release Persons, hereby irrevocably releases, acquits, and forever discharges
the Applied Release Persons from any and all manner of Claims, excluding the
claims for criminal proceedings against individual defendants such as claims in
the Pending Proceedings and appeals unless agreed otherwise, by reason of any
and all matters from the beginning of time to the Effective Date, arising
directly or indirectly, or in whole or in part, from any activities, action or
conduct by any Applied Release Persons, relating to the facts and circumstances
alleged or asserted in the Pending Proceedings.

5

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



     3.3 Releases Shall Remain Effective. Each of Applied and Samsung
acknowledges that, after entering into this Agreement, they may discover facts
different from, or in addition to, those they now believe to be true with
respect to the conduct of the other Party. Each of Applied and Samsung intends
that the releases and discharges set forth in this Article III shall be, and
shall remain, in effect in all respects as written, notwithstanding the
discovery of any different or additional facts relating to the facts and
circumstances alleged or asserted in the Pending Proceedings.
     3.4 Waiver of California Civil Code § 1542. Each Party, on behalf of itself
and its Affiliates, hereby irrevocably and forever expressly waives and
relinquishes all rights and benefits such Party and/or its Affiliates, may have
arising under California Civil Code Section 1542 and all similar rights and
benefits under the laws or rules of any other applicable jurisdiction with
respect to the release granted by such Party under Section 3.1 or 3.2 (as
applicable). Each Party understands that Section 1542 provides that:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge, the Parties expressly
acknowledge that this Agreement is intended to include in its effect, without
limitation, claims and causes of action which they do not know of or suspect to
exist in their favor at the time of execution hereof and that this Agreement
contemplates extinguishment of all such claims and causes of action. Each Party
acknowledges that it has been fully informed by its counsel concerning the
effect and import of this Agreement under California Civil Code Section 1542 and
similar laws or rules of any other applicable jurisdiction.
     3.5 Certain Exclusions. Notwithstanding anything to the contrary in this
Agreement, the releases set forth in this Article III shall not be construed as
(a) releasing any Party from any obligation set forth in this Agreement, or
(b) releasing any Party from any contractual obligations existing as of the
Effective Date between the Parties other than obligations arising from or
related to the treatment, management, protection, acquisition, misappropriation,
use, or disclosure of confidential information and/or trade secrets relating to
the facts and circumstances alleged or asserted in the Pending Proceedings.
     3.6 No Influence. This Agreement is entered into in order to compromise and
settle disputed civil claims, excluding the claims for criminal proceedings
against the individual defendants, such as the claims in the Pending
Proceedings.
     The terms of incentive of Article II and release of Article III of this
Agreement shall be separate from and not affect criminal proceedings against the
individual defendants, including but not limited to the current criminal
proceedings against the individual defendants charged in the Pending
Proceedings, and the status and outcome of the Pending Proceedings shall not
affect

6



--------------------------------------------------------------------------------



 



the performance obligations hereunder, and the effectiveness and enforceability
of this Agreement.
ARTICLE IV
Warranties
     4.1 Each Party represents and warrants, on behalf of itself and its
Affiliates, to the other Party that (a) such Party has all requisite corporate
power and authority to execute and deliver this Agreement, to grant the releases
and discharges, make the covenants, and consummate the transactions contemplated
by, this Agreement, and otherwise to carry out the provisions of this Agreement,
(b) the execution, delivery and performance by such Party and its Affiliates
have been approved by all requisite action on the part of such Party and its
Affiliates, and no other corporate act or proceeding on the part of such Party
is necessary to authorize this Agreement, and (c) the execution, delivery and
performance of this Agreement by such Party and its Affiliates, including, but
not limited to, the granting of the releases and discharges contemplated hereby,
do not and will not conflict with, violate or result in any breach of any
provision of any license, agreement, contract, understanding, arrangement,
commitment or undertaking of any nature (whether written or oral) to which such
Party is a party.
     4.2 Each Party represents and warrants, on behalf of itself and its
Affiliates, to the other Party that, as of the Effective Date, neither such
Party nor any of its Affiliates have directly or indirectly assigned, sold,
transferred, encumbered, or purported to assign, sell, transfer, or encumber any
rights or interests with respect to any Claim, or any right(s) underlying any
Claim that it had, has, or may have against the other Party or its Affiliates to
any third party or otherwise structured its affairs in a manner so as to avoid
the release of all such Claims pursuant to this Agreement.
ARTICLE V
Notices and Other Communications
     5.1 Any notice or other communication required or permitted under this
Agreement shall be given in writing, refer to this Agreement and will be deemed
given: (a) when delivered personally; (b) when sent by confirmed facsimile; or
(c) three (3) business days after deposit with an internationally recognized
commercial overnight carrier specifying next-day delivery, with written
verification of receipt. All such notices, requests, demands and other
communications shall be addressed as follows:

     
If to Applied:
  If to Samsung:
 
   
General Counsel
  Chief Legal Officer
Applied Materials, Inc.
  Samsung Electronics Co., Ltd.
3050 Bowers Avenue
  Samsung Electronics Building
Santa Clara, CA 95054
  1320-10, Seocho 2-dong, Seocho-gu

7



--------------------------------------------------------------------------------



 



     
 
  Seoul, Korea 137-965

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Article.
ARTICLE VI
Miscellaneous Terms
     6.1 As the purpose of this Agreement is to settle civil claims relating to
the alleged facts and circumstances of the Pending Proceedings, but excluding
the claims for criminal proceedings against the individual defendants such as
claims in the Pending Proceedings, this Agreement shall be separate from and not
affect any existing or future commercial negotiations and terms of purchasing
agreements between the Parties except for the implementation of the special
incentives set forth under this Agreement.
     6.2 Applied and Samsung shall comply with the terms of the *** which is
incorporated as a part of this Agreement and is attached for reference hereto as
Exhibit “B”. A *** Letter is incorporated as part of this Agreement and is
attached for reference hereto as Exhibit “C”.
     6.3 No Assignments. Neither Party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement to any other
Person without the prior written consent of the other Party, provided that each
Party may assign this Agreement and all of its rights and obligations hereunder
without such consent to the surviving or acquiring entity in the event of a
Company Transaction involving such Party as long as such assignee party
expressly assumes, in a writing delivered to the non-assigning Party, this
Agreement. Any purported or attempted assignment, delegation or other transfer
of any rights or obligations under this Agreement in contravention of the
foregoing sentence shall be deemed a breach of this Agreement and shall be null
and void.
     6.4 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and, subject
to Section 6.3, permitted assigns. Each Person released pursuant to Sections 3.1
and 3.2 shall be an express, third party beneficiary of the provisions of
Sections 3.1 and 3.2, entitled to enforce and seek enforcement of such
provisions and use the release provided for therein as a defense to any released
Claim.
     6.5 No Third Party Beneficiaries. Except as expressly provided for herein,
this Agreement is not meant to provide any rights to or create any obligations
of any Person other than the Parties.
     6.6 Relationship of the Parties. In the exercise of their respective
rights, and the performance of their respective obligations, hereunder, the
Parties are and will remain independent contractors. Nothing in this Agreement
will be construed to constitute the Parties as

8

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



an association, partnership, joint venture, or principal and agent for any
purpose whatsoever. Neither Party will bind, or attempt to bind, the other Party
or its representatives to any contract or other obligation in any way, and
neither Party will represent to any third party that it is authorized to act on
behalf of the other Party.
     6.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
without application of any choice-of-law or conflict-of-law provision or rule
(whether of the State of California or any other jurisdiction) that would
require the application of the laws of any jurisdiction other than the State of
California.
     6.8 Jurisdiction and Venue. Any legal action, suit or proceeding arising
under, or relating to, this Agreement, shall be brought in the United States
District Court for the Central District of California, and each Party agrees
that any such action, suit or proceeding may be brought only in that court. Each
Party further waives any objection to the laying of venue for any such suit,
action or proceeding in that court.
     6.9 Language. This Agreement is executed in the English language only, and
no translation shall have any legal effect.
     6.10 Section References; Titles and Subtitles. The titles, captions and
headings of this Agreement are inserted for convenience of reference only and
are not intended to affect the meaning or interpretation of this Agreement. The
recitals to this Agreement are intended to be a part of and affect the meaning
and interpretation of this Agreement.
     6.11 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matter hereof, and, except as specifically provided for herein, supersedes any
and all prior negotiations, communications, representations, warranties,
understandings or agreements, either oral or written, between the Parties with
respect to such subject matter. Notwithstanding the foregoing, the provisions of
the General Terms shall not be superseded and shall apply to any future
purchases of Applied semiconductor products and services by Samsung or its
Affiliates, including, but not limited to, purchases pursuant to Article II of
this Agreement.
     6.12 Amendment. This Agreement may not be modified or amended except by a
written instrument signed by authorized legal representatives of both Parties.
     6.13 No Waiver. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time will not be construed and
will not be deemed to be a waiver of such Party’s rights under this Agreement
and will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action.
     6.14 Expenses. Each Party will bear its own costs and expenses, including,
but not limited to, fees and expenses of legal counsel and other representatives
used or hired in connection with the Pending Proceedings and the transactions
described in this Agreement.

9



--------------------------------------------------------------------------------



 



     6.15 Severability. If any provision in this Agreement is found or held to
be invalid or unenforceable, then the meaning of such provision will be
construed, to the extent feasible, so as to render the provision enforceable and
still achieve the Parties’ intent in entering into this Agreement, and if no
feasible interpretation would save such provision, it will be severed from the
remainder of this Agreement, which will remain in full force and effect. In such
event, the Parties will use all reasonable efforts to negotiate in good faith a
substitute, valid and enforceable provision or agreement which most nearly
effectuates the Parties’ intent in entering into this Agreement.
     6.16 Construction. Each Party confirms that it and its respective counsel
have reviewed, negotiated and adopted this Agreement as the agreement and
understanding of the Parties hereto and the language used in this Agreement
shall be deemed to be the language chosen by the Parties hereto to express their
mutual intent. Neither Party shall be considered to be the drafter of this
Agreement or any of its provisions for the purpose of any statute, case law, or
rule of interpretation or construction that would, or might cause, any provision
to be construed against such Party.
     6.17 Execution. This Agreement may be executed and delivered in
counterparts, each of which so executed will be deemed to be an original and
such counterparts together will constitute one and the same agreement. Execution
and delivery of this Agreement by exchange of facsimile copies bearing the
facsimile signature of a Party shall constitute a valid and binding execution
and delivery of this Agreement by such Party.
     6.18 Confidentiality of Terms. Neither Party shall (and shall ensure that
none of its Affiliates shall) disclose the terms of this Agreement to any third
Person without the prior written consent of the other Party, except that either
Party may disclose the terms and conditions of this Agreement (a) in confidence,
to its legal counsel, accountants, auditors, investment bankers and other
professional advisors in connection with their services to such Party, (b) as
required by any court or governmental authority, (c) as required by any
applicable law or regulation, including US securities laws, or the applicable
rules or regulations of any securities exchange on which any of such Party’s
securities are or will be listed (in either case, as determined by such Party
upon advice of counsel), (d) in connection with the enforcement of this
Agreement, (e) in confidence, to existing or potential investors, lenders,
underwriters and other financing parties and their advisors, and (f) in
confidence, to actual or potential acquirers and their representatives in
connection with a contemplated Company Transaction. In the event of a proposed
disclosure in accordance with the foregoing subparagraph (b) or (c), the Party
intending to disclose shall (i) promptly notify the other Party of its intent to
make such disclosure and provide the substance thereof, (ii) redact and/or seek
a protective order or confidential treatment from the tribunal or governmental
agency covering all financial terms and such other terms as agreed by the
Parties after conferring in good faith and consistent with applicable law, and
(iii) disclose or file the minimum information and/or documents necessary to
comply with the applicable law, legal process or court order (as determined by
the disclosing Party upon advice of counsel). Neither Party shall (and shall
ensure that none of its Affiliates shall) originate any publicity, news release,
statement on the Internet (including on any website or blog), or other

10



--------------------------------------------------------------------------------



 



public announcement, whether written or oral, relating to this Agreement or its
terms without the prior written approval of the other Party, except as otherwise
required by law.
     The Parties acknowledge that the covenants contained in this Section are
material provisions of the Agreement and that breach of this provision shall
constitute a material breach of this Agreement. The Parties further acknowledge
and expressly understand that this confidentiality provision is valuable
consideration for the other terms, promises, and conditions contained in this
Agreement.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the
Effective Date.

                      APPLIED MATERIALS, INC.       SAMSUNG ELECTRONICS CO.,
LTD.    
 
                   
By:
  /s/ Michael R. Splinter       By:   /s/ ***    
 
 
 
         
 
   
Name:
  Michael R. Splinter       Name:   ***    
Title:
  Chairman and CEO       Title:   President, Semiconductor Business    

11

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------



 



Exhibit A
Cash Rebate / Discount — Volume-Based ***

1)   Samsung will receive a rebate *** purchases (excluding ***) based upon the
amount purchased by Samsung and its Affiliates ***. For purposes of calculating
the rebate, the amount purchased by Samsung will be deemed to mean shipments ***
and shipments that ***, provided that Applied has received a purchase order from
Samsung for such shipments *** and that Applied has received payment in full
from Samsung for such shipments ***.   2)   Applied will calculate the rebate
***. Based upon Samsung’s total purchases of Applied *** (excluding ***) during
the Fiscal Year, Applied will pay to Samsung a cash rebate ***.

     
Samsung *** Purchases
  Rebate
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

1)   Sample Calculation. If Samsung’s *** purchase volume were ***, then the
applicable rebate would be ***.   2)   Applied shall calculate and pay any
rebate to Samsung *** and after shipment of the *** that qualified for a rebate
for which Applied has received payment in full from Samsung. Applied’s payment
obligation shall be ***, in accordance with the General Terms, or such other
arrangements as may be agreed to by the Parties. Any *** in accordance with the
General Terms.

12

*** Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.